UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6933


DANIEL SCHEUERMAN,

                Plaintiff - Appellant,

          v.

KATHLEEN GREEN; KRISTA BOZMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-00674-DKC)


Submitted:   February 28, 2011            Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Scheuerman, Appellant Pro Se.   Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Scheuerman appeals the district court’s order

denying   his    motion   for    a    preliminary   injunction.       We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                     See

Scheuerman v. Green, No. 8:10-cv-00674-DKC (D. Md. filed June

22, 2010 & entered June 23, 2010).             We deny Scheuerman’s motion

to appoint counsel.          We dispense with oral argument because the

facts   and    legal   contentions     are   adequately   presented    in   the

materials     before   the    court    and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2